                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                   (Northern Division)

FEDERAL TRADE COMMISSION,                        *

       Plaintiff,                                *

       v.                                        *          Case No. 19-cv-3100-SAG

AGORA FINANCIAL, LLC, et al.,                    *

       Defendants.                               *

   *        *       *      *      *    *    *      *   *               *       *      *       *
                               LOCAL RULE 103.3 DISCLOSURE

       Defendants, Agora Financial, LLC, NewMarket Health, LLC, NewMarket Health

Publishing, LLC, Health Sense Media, LLC, and Health Sense Publishing, LLC, by and through

their undersigned counsel and pursuant to Local Rule 103.3, submit this Disclosure of Affiliations

and Financial Interest, and state as follows:

       1.       Monument & Cathedral Holdings, Inc. is the sole member of Defendant Agora

Financial, LLC.

       2.       Defendant Agora Financial, LLC is the sole member of Defendant Health Sense

Media, LLC.

       3.       Defendant Health Sense Media, LLC is the sole member of Defendant Health Sense

Publishing, LLC

       4.       Monument & Cathedral Holdings, Inc. is the sole member of Defendant

NewMarket Health, LLC.

       5.       Defendant NewMarket Health, LLC is the sole member of Defendant NewMarket

Health Publishing, LLC.
         6.        Monument & Cathedral Holdings, Inc., as the sole member of Defendants Agora

Financial, LLC and NewMarket Health, LLC, and as the indirect owner of Defendants Health

Sense Media, LLC, Health Sense Publishing, LLC and NewMarket Health Publishing, LLC, is the

only non-party entity that may have a financial interest in the outcome of the litigation.

         7.        Additionally, several family trusts hold beneficial interests in Monument &

Cathedral Holdings, Inc. and may, thereby, have a financial interest in the outcome of the litigation.

If the Court deems those trusts “business entities” within the meaning of Local Rule 103.3(b),

Defendants will identify those trusts upon request.



Respectfully Submitted,



        /s/ William M. Krulak, Jr.                           /s/ Ari N. Rothman
William M. Krulak, Jr. (Fed. Bar No. 26452)           Ari N. Rothman (Federal Bar No. 17560)
Joshua J. Gayfield (Fed. Bar No. 29189)               VENABLE LLP
Megan J. McGinnis (Fed. Bar No. 12810)                600 Massachusetts Avenue, N.W.
MILES & STOCKBRIDGE P.C.                              Washington, D.C. 20001
100 Light Street                                      T: 202-344-4000
Baltimore, Maryland 21202                             F: 202-344-8300
T/F: 410-385-3448                                     anrothman@venable.com
wkrulak@milesstockbridge.com
jgayfield@milesstockbridge.com
mmcginnis@milesstockbridge.com

Counsel for Defendants




                                                  2
102753\000004\4840-2103-6211.v1
